Matter of Centennial Ins. Co. v Landlease (US) Constr. LMB, Inc. (2019 NY Slip Op 04889)





Matter of Centennial Ins. Co. v Landlease (US) Constr. LMB, Inc.


2019 NY Slip Op 04889


Decided on June 18, 2019


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 18, 2019

Gische, J.P., Webber, Kahn, Kern, JJ.


9660 402424/10

[*1]In re Centennial Insurance Company 
Superintendent of Financial Services of the State of New York, Petitioner-Respondent,
vLandlease (US) Construction LMB, Inc., formerly known as Bovis Lend Lease LMB. Inc., Respondent-Appellant.


Sheppard Mullin Richter & Hampton LLP, New York (Malani J. Cademartori of counsel), for appellant.
Gottesman, Wolgel, Flynn, Weinberg & Lee, New York (Lawrence L. Flynn of counsel), for respondent.

Order, Supreme Court, New York County (Arlene P. Bluth, J.), entered May 9, 2018, which, insofar as appealed from, held, pursuant to CPLR 4403, that petitioner Superintendent of Financial Services of the State of New York, the Liquidator of Centennial Insurance Company, properly classified respondent's claim as a Class Seven claim instead of as a Class Two claim under Insurance Law Section 7434(a)(1)(ii) with respect to priority of payments out of the New York State Property/Casualty Insurance Security Fund, unanimously affirmed, without costs.
Petitioner liquidator properly classified respondent's claim seeking a distribution from the assets being distributed in the Centennial liquidation proceeding as a Class Seven claim because respondent did not submit by January 16, 2015, evidence in support of an allowance of its claim, as required under the court's December 2013 order that validly set that date as the deadline by which it was entitled to submit the documentation necessary for the allowance of the claim (see Matter of Liquidation of Midland Ins. Co., 145 AD3d 601 [1st Dept 2016]; Matter of Midland Ins. Co., 32 Misc 3d 1211[A], 2011 NY Slip Op 51261[U] [Sup Ct, New York County 2011]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: JUNE 18, 2019
CLERK